Citation Nr: 1109489	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-31 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate condition, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral foot condition, claimed as a residual of cold injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence of tinnitus, prostate symptoms, or a diagnosed prostate disability, and no credible evidence of hearing loss, to include at the April 1970 service separation examination.

2.  Current diagnoses of bilateral hearing loss and tinnitus, as defined by VA regulations, are not of record.

3.  Benign prostatic hypertrophy is currently diagnosed.

4.  The evidence of record does not relate the Veteran's prostate condition to his military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate condition, on a direct or presumptive basis, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010); 76 Fed. Reg. 4245 (Jan. 25, 2011).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  An October 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran with respect to the regulations pertinent to claims related to herbicide exposure, and those regarding the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  His identified private medical records have been obtained, with the exception of records from the Veteran's private physician, Dr. Alvarez.  These records were twice requested and determined in October 2008 to be unavailable, at which point the Veteran was notified of this unavailability.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA audiology examination was conducted in December 2008; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was interviewed as to the effect of his claimed hearing loss on occupational functioning and daily activities, and a complete audiogram was conducted to include determination of speech thresholds and word recognition percentages.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  A VA examination with respect to the Veteran's claim for a prostate condition was not conducted, as no questions of medical fact were posed by the record such that an examination was required.  See 38 C.F.R. § 3.159.

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Prostate Condition

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection may be warranted for certain diseases, including prostate cancer.  38 C.F.R. §§ 3.307, 3.309.  The Veteran asserts that he was exposed to herbicides during his service in Korea; his service personnel records reflect Korea service from April 1969 to May 1970.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  A presumption of herbicide exposure is conceded to veterans having served in Korea, in certain units, in areas along the Demilitarized Zone in Korea where herbicides were used between April 1968 and July 1969.  However, the Veteran's Korea service was with the 1st Battalion, 17th Artillery, United States Army, which is not among those units, as determined by the Department of Defense, for which herbicide exposure is conceded.  See 76 Fed. Reg. 4245 (Jan. 25, 2011), to be codified at 38 C.F.R. § 3.307(a)(6)(iv); see also VA Adjudication Procedure Manual Rewrite, Part IV, Subpart ii, Chapter 2, Section C.10.p.

Moreover, review of the record reveals that the Veteran has been treated for benign prostatic hypertrophy (enlarged prostate), not prostate cancer.  BPH is not among the diseases listed in 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309.  For these reasons, service connection for a prostate condition on a presumptive basis is not warranted.  However, it must also be determined whether the evidence supports a grant of service connection for a prostate condition on a direct basis.  The United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Review of the Veteran's service treatment records shows that the Veteran was treated for a 3-day history of dysuria in December 1969; the record reflects that testing was undertaken to determine if the Veteran had a sexually transmitted infection (STI).  No further evidence of urinary symptoms, or evidence of prostate symptoms or of a diagnosed prostate disability, is of record, to include the April 1970 service separation examination report. 

Subsequent to service, private treatment records dated from May 2000 through August 2007 reflect ongoing urinary symptoms and treatment of BPH, with continued prescription of Flomax.  All prostate specific antigen (PSA) private laboratory test results, to include those conducted in May 2001, May 2002, June 2004, June 2005, June 2006 and May 2007, were within normal limits, as were results of PSA tests conducted at a VA facility in May 2005 and August 2005.

While a current prostate condition is currently diagnosed, the evidence of record does not relate it to the Veteran's military service.  The treatment records indicate a single instance of dysuria, which was not noted to involve the prostate.  Moreover, private treatment records associated with the claims file, do not reflect a diagnosis of BPH prior to May 2001, thus showing a lack of continuity between the isolated December 1969 incident of dysuria, and the apparent onset of his BPH more than 30 years later.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also 38 C.F.R. § 3.303.  On this basis, the criteria for service connection, requiring a nexus between an inservice event and the currently diagnosed disability, are not met.  Davidson, 581 F.3d at 1317.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the May 1968 service entrance examination, speech audiometry was not tested, but puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
10
0
0
15
15

At the April 1970 service separation examination, the Veteran denied experiencing any hearing loss.  Speech audiometry was not tested, but puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
25
*
35
LEFT
45
45
30
*
35

Although the puretone thresholds show significant hearing loss levels, the Board finds that the testing results lack credibility for the following reasons.  First, bilateral hearing loss was not diagnosed.  Rather, under summary of defects and diagnoses, it was noted as "negative."  Second, the Veteran was assigned a hearing loss profile of 'H1' at the time of his separation from service.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).   This profile clearly indicates that the examiner did not find any hearing impairment.

There is also no postservice evidence of record, dated within one year of the Veteran's service separation, showing bilateral hearing loss that manifested to a compensable degree.  Nevertheless, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

However, the evidence of record does not show that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  The postservice medical evidence, to include a September 2008 private hearing evaluation and the December 2008 VA examination report, does not contain any private or VA evidence indicating a level of bilateral hearing loss meeting the VA criteria for a hearing loss disability under 38 C.F.R. § 3.385.  Furthermore, all the private medical records dated from 1999 to 2007 show consistent denials of hearing impairment, thereby clearly demonstrating no continuity of symptomatology.  Although the April 1970 service separation examination reflects puretone decibel loss ranging from 25 to 45 between 500 Hertz and 4000 Hertz, there remains no evidence in the record of bilateral hearing loss for VA purposes during the postservice period, to include the period of the Veteran's appeal.  The Court of Appeals for Veterans Claims has held that a current disability exists if the diagnosed disability is present during the pendency of the claim, even if the disability resolves prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the Veteran's claim for service connection for bilateral hearing loss was received by VA in August 2007; no evidence dated at or after that time shows bilateral hearing loss.  Id.  A current disability, demonstrated by the lack of chronicity or manifestation during the appellate period, is not shown.

Ultimately, there is no persuasive evidence of bilateral hearing loss at the Veteran's April 1970 separation from service, no evidence of sensorineural hearing loss manifest to a compensable degree within one year of service separation, and no evidence of currently diagnosed bilateral hearing loss.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).Without competent evidence of a diagnosed bilateral hearing loss disability for VA purposes, service connection for bilateral hearing loss is not warranted.  

Tinnitus

Review of the Veteran's service treatment records reveals no complaints of or diagnoses of tinnitus.  Subsequent to service, the Veteran denied experiencing tinnitus at the December 2008 VA examination.  

Tinnitus is unique in the sense that it is readily observable by lay persons.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, the Veteran has not once asserted that he has this disability.  His August 2007 claim noted tinnitus, but did not indicate when it began, or whether he had ever reported experiencing it to a medical professional.  After denying that he had tinnitus at the December 2008 examination, a statement used as the partial basis by which his claim was denied in the December 2008 rating decision and June 2009 statement of the case, the Veteran did not disagree with the content of the examination report, only stating in his February 2009 notice of disagreement that he "request[ed] to appeal the following issues [including service connection for] tinnitus," and in his August 2009 substantive appeal that he believed he "should be service connected for the conditions I have applied for."  Thus, the Board finds that no current diagnosis of tinnitus exists.  See Shedden, 381 F.3d at 1167; Degmetich, 104 F.3d at 1333.  Without competent evidence of a diagnosed tinnitus disability, service connection for tinnitus is not warranted.  


ORDER

Service connection for a prostate condition is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



REMAND

The Veteran asserts that he has a bilateral foot disability resulting from an inservice cold injury.  As noted above, his service personnel records reflect Korea service from April 1969 to May 1970, thus indicating that he spent at least one winter in Korea.  Review of his service treatment records do not show evidence of a cold injury to either foot, but the Veteran is competent to report that his skin had been exposed to cold temperatures during his Korea service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, a February 1970 record noted a 4-day history of right metatarsal arch area pain, and the Veteran reported a history of foot trouble on his April 1970 subjective report of medical history.  The written comments indicate that his right foot was swollen "T" months ago, but was fine at that time.  Postservice private treatment records dated from April 2006 through December 2006 show repeated diagnoses of  lichen simplex chronicus, described as erythematous, scaly, xerotic-appearing patches of skin on the Veteran's legs and feet.  

The record thus reflects that a current bilateral foot disability affecting the skin is diagnosed, and that the Veteran had service in Korea during which time he asserts his feet and legs were exposed to severe cold.  Finding the Veteran's lay statements credible, a VA examination is now required to determine if his current bilateral foot and leg skin disability is related to an inservice incident.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the issue of entitlement to service connection for a bilateral foot disorder is remanded for the following actions:

1.  Schedule the Veteran for a VA cold injury protocol examination to determine the nature and etiology of any bilateral foot disorder found, to include whether it is a residual of cold exposure during service.  The claims folder and a copy of this Remand must be made available to the examiner for review in conjunction with any examination conducted.  

Any indicated tests and studies must be accomplished.  The VA examiner should clearly identify all current skin disabilities of the feet as well as determine whether any orthopedic foot disability exists.  Then, with respect to each such diagnosed disability, the VA examiner should provide an opinion as to whether the disability in question is at elast as likely as not (50 percent or greater probability) related to the Veteran's military service or an incident therein (including the alleged cold weather exposure).  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


